OPINION — AG — BOARDS OF COUNTY COMMISSIONERS MAY USE, FOR THE PURPOSE OF CONSTRUCTING AND MAINTAINING COUNTY ROADS, FUNDS FROM THE COUNTY HIGHWAY FUND DEFINED IN 69 Ohio St. 1977 Supp. 1503 [69-1503] ALONG WITH ANY MONEY DERIVED FROM AN AGREEMENT ENTERED INTO BETWEEN THE STATE HIGHWAY COMMISSION AND THE FEDERAL GOVERNMENT, ANY COUNTY OR CITIZEN OR GROUP OF CITIZENS WHO HAVE MADE DONATIONS FOR THE PURPOSE OF CONSTRUCTING AND MAINTAINING COUNTY ROADS AND, WHETHER THE BOARD OF COUNTY COMMISSIONER WOULD ABUSE THEIR DISCRETION IN USING PUBLIC FUNDS TO CONSTRUCT AND MAINTAIN A COUNTY ROAD WHICH SERVES ONLY ONE RESIDENCE IS A FACT ISSUE WHICH IS NOT THE PROPER SUBJECT FOR AN ATTORNEY GENERAL OPINION AND, A BOARD OF COUNTY COMMISSIONERS, MAY WITHIN THEIR AUTHORITY, OPEN S SECTION LINE AND DESIGNATE IT AS PART OF THE COUNTY ROAD SYSTEM EVEN THOUGH ONLY ONE RESIDENCE IS SERVED BY IT. (GLENN MCLOUGHLIN)